Citation Nr: 1426672	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-17 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent disabling for multi-level degenerative disc disease with herniation at L4-5 and spinal canal stenosis at L4-5 and L3-4 levels.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from August 1967 to March 1969, and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the April 2014 Board hearing that he is in receipt of Social Security Administration (SSA) benefits due to a heart condition and his back disability.  (See Board hearing transcript, page 6.)  SSA records, which are not associated with the claims file, may contain information relevant to the Veteran's claim; VA should attempt to obtain them.

The most recent VA examination report is from May 2010; it reflects that the Veteran does not use a cane, crutch, or a walker, or use a back brace.  However, May 4, 2011 correspondence from VA reflects that the Veteran had a May 25, 2011 appointment at a Brace Clinic.  In addition, the Veteran testified at the April 2014 Board hearing that he uses a cane, a back brace, and a walker, and that he has nerve damage.  Thus, the evidence indicates that the Veteran's back disability may have worsened since the May 2010 VA examination, which is now more than four years old.  The Veteran asserted in his June 2011 VA Form 9, that his back condition has worsened.  The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).
 
The Veteran also testified that he had been to the emergency room and a private facility due to his back.  The most recent clinical records are from 2011.  The Board finds that VA should attempt to obtain records, if any, from May 2010 (when the VA examination was held) to present.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA, private, and emergency) from whom he has received treatment for his back (and related nerve symptoms, if any), and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records not already of record, to include VA records from May 2010 to present.

2.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision

3.  Schedule the Veteran for a VA examination to determine the extent of his service-connected back disability.  The examiner should perform all necessary diagnostic tests, to include symptoms of nerve damage, if any, and report all clinical manifestations in detail.  Associate a copy of the examination report with the claims file.

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the rating issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



